Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 7/14/2021.  Claims 2, 4, and 6 have been canceled and thus all rejections are withdrawn with respect to these claims.  Claims 1, 3, and 5 have been amended.  


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell et al. (US 5,066,536) in view of Provost (US 3,773,580).
Regarding Claims 1, 3 and 4, Cogswell et al. teaches a method for manufacturing a surface-modified thermoplastic resin, in which an easy adherence layer is laminated on a thermoplastic resin having a melting point (See Abstract and col. 2, lines 11-22, wherein a thermoplastic composite, i.e. a thermoplastic resin, has an adherent layer, i.e. an easy adherence layer laminated thereon), comprising:
providing the easy adherence layer on at least part of the thermoplastic resin;
and performing heat welding at a temperature equal to or higher than 50 degrees Celsius below the melting point of the thermoplastic (See col. 5, lines 23-32, wherein pressure may be applied at above the melting point of the thermoplastic resin to weld it to the adherent layer; and see col. 7, lines 7-21, wherein the weld may occur in a compression molding process, which implies the use of a press to apply said compression; note any press applying heat is a heat press and said compressing molding is a molding process of the thermoplastic in said heat press).
Cogswell et al. teach the adherence layer as a lower melting point bonding layer to be melted onto the opposing layer (See col. 2, lines 47-54), but fails to specifically teach a release layer.  However, it is well-known for meltable bonding layer to be provided on a release layer, applied to the material to be bonded, press heated through the release layer under bonding occurs, and then releasing the release layer from the melt bonded material (See, for example, Provost, col. 2, lines 60-65 and col. 3, lines 10-25).  Using such a release layer ensures the melted material to be joined is both protected prior to use while also preventing adhesion to the pressing surface during joining.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a release layer on the adherent layer in Provost that is removed following welding because doing so would have predictably provided a degree of protection to the adherent layer while also prevent undesirable adhesive to the pressing surface.

Claims 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adesko et al. (US 5,000,809) in view of Manos (US 5,984,345).
Regarding Claims 1, 4 and 5, Adesko et al. teaches a method for manufacturing a surface-modified thermoplastic resin, in which an easy adherence layer is laminated on a thermoplastic resin having a melting point (See col. 2, lines 57-61, wherein layer [3] is described as helping with adhesion, and thus is reasonably considered an easy adhesion layer as claimed, and is laminated to a thermoformable polymer [4] taught to be a thermoplastic with a melting point, see below), comprising:
forming a thermal transfer surface modifying sheet comprising a release sheet [6] and the easy adherence layer (See Fig. 3 and col. 3, lines 24-54, wherein a laminate is formed on the release sheet, including forming the thermoplastic layer, i.e. the easy adherence layer [3] such is as described in Figs. 1-2, on the release sheet [6] as the exterior most layer);
providing the easy adherence side of the thermal transfer surface modifying sheet on the thermoplastic resin [12] and performing heat welding (See Fig. 3 and col. 3, lines 55-68, wherein the layers on the carrier/release sheet [6], via exterior layer [3], are heat laminated without adhesive, i.e. welded, to thermoformable resin layer [12], i.e. layer [4] in Figs. 1-2, and then the release sheet [6] is removed).  The thermoformable resin layer [4]/[12] may be thermoplastics such as polyethylene (See col. 9, lines 55-56), which at the welding temperatures taught, i.e. 150-250 Celsius (See col. 3, line 64), would certainly be within 50 degree C of the melting point, and likely over the melting point of polyethylene, which is typically 115-135 degrees Celsius.  Thus, at least very least, the heating temperatures and the disclosed thermoplastics render obvious processes where the heat laminating/welding is more than 50 degrees below the melting temperature of the thermoplastic.
Adesko et al. further teaches welding using a heated nip roller that provides heat and pressure.  Although it could be argued the nip roller, which provides both heat and pressure, is a heated press, even if this is not the case, heat presses such as double belt presses are known alternatives to heated nips in a continuous lamination process (See, for example, Manos, col. 14, lines 3-6, teaching heated double-belt presses are a known alternative to heated nips in a heat lamination process).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a heat double-belt press, i.e. a heated press, as an alternative to the heated nip in Adesko et al.  Doing so would have predictably provided functionally equivalent heat continuous lamination in the process taught in Adesko et al.  Note such a press enables longer exposure times than a nip, thus predictably enabling lower temperatures such as may be useful for energy or safety reasons.
Regarding Claim 7, Adesko et al. further teaches the bonding layer [3], i.e. the easy adherence layer, may be polyalkyl methacrylates (See col. 9, lines 30-36), which have polar ester groups and non-polar alkyl groups.

Claims 1, 3, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupire (US 3,990,932) in view of Bartlett et al. (US 5,316,848)
Regarding Claims 1 and 5, Dupire teaches providing an easy adherence layer as a laminate layer with a release sheet (See col. 1, lines 6-9 and col. 2, lines 30-38, wherein a coating designed to be adhered to a substrate is formed as a film on an anti-adhesive support, i.e. a release layer, thus forming laminate that is a thermal transfer surface-modifying sheet; note any layer designed to be adhered is reasonably considered an easy adherence layer), heat welding the easy adherence layer on substrate with a heating press to join the easy adherence layer, and then removing the release sheet (See col. 2, line 66 to col. 3, line 16 and col. 3, lines 65-67, wherein the film, i.e. easy adherence layer, is put on a substrate exposed to heat and pressure, which may be via a heating press such as an oil-heated press, bonded to the substrate, and then the release sheet removed).
Dupire teaches the coating may be used for waterproofing and may be applied to plastics, serve to waterproof canvas or form tarpolins (See col. 6, lines 24-33), but is silent as to the specific substrate plastic, canvas, or tarpolin materials that are utilized.  It would have thus been apparent the substrate material is not specifically limited and well-known plastics, canvas, or other materials to be waterproofed certainly would have been obvious as a substrate.  Further, high density polyethylene (HDPE) is a well-known material used as a carrier, either as a film or fabric, for forming waterproof membranes (See Abstract and col. 3, lines 11-22).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to apply the coating of Dupire to a plastic materials such as HDPE to form a waterproof canvas or tarpolin, because the HDPE would have predictably served as a suitable carrier to create a waterproofing material as taught therein.  Further, HDPE is a thermoplastic known to have a melting point around 130 degree Celsius, thus at least rendering obvious heating to within 50 C of its melting point during joining since Dupire routinely teaches joining temperatures in the range of 100 C or more.
Regarding Claims 7 and 8, Dupire teaches the coating composition that forms the film easy adherence layer may be a cross-linkable resin and include functionalities such as hydroxy groups (See col. 2, lines 1-9, note hydroxy and hydroxyl are used interchangeably in the art to represent –OH groups).  This implies resins having a non-polar hydrocarbon polymer chain, i.e. non-polar units, with –OH polar functional groups thereon.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupire and Bartlett et al. as applied to Claim 1, and further in view of Parekh (US 4,118,437).
Regarding Claim 9, Dupire and Bartlett et al. teach the method of Claim 9 as described above.  Dupire further teaches acid catalysts may be utilized in the coating composition, i.e. easy adherence layer, to synergistically reduce the amount of accelerators used during crosslinking (See col. 5, line 63 to col. 6, line 9).  Dupire is silent as to whether these acid catalysts are strong acids.  However, it is known to use strong acids as acid catalysts because they are more potent than weak acids and thus are more effective achieving crosslinking at lower temperatures (See, for example, Parekh, col. 7, lines 35-66).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize strong acid in the coating composition easy adherence layer, because doing so would have predictably enabled a synergistic effects for curing at even lower temperature below 175 C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746